602 F.2d 1246
GREAT WESTERN UNITED CORPORATION, Plaintiff-Appellee,v.David H. LEROY, Attorney General of Idaho, Defendant,Tom D. McEldowney, Director of the Department of Finance ofthe State of Idaho, Defendant-Appellant.
No. 77-2809.
United States Court of Appeals,Fifth Circuit.
Sept. 24, 1979.

James P. Kaufman, Ellis McKay, Asst. Attys. Gen., Dept. of Finance, State of Idaho, Boise, Idaho, for defendant-appellant.
David J. Della-Bitta, Asst. Atty. Gen., Hartford, Conn., amici curiae, for State of Conn.
Donald A. Antrim, Asst. Atty. Gen., Columbus, Ohio, for State of Ohio.
P. Roger Googe, Jr., Asst. Atty. Gen., Jackson, Miss., for State of Miss.
John R. Flowers, Jr., Asst. Atty. Gen., New Orleans, La., for State of La.
Louis J. Lefkowitz, Atty. Gen., New York City, for State of New York.
Michael L. Deamer, Chief Deputy Atty. Gen., Salt Lake City, Utah, Donald B. Holbrook, Salt Lake City, Utah, for State of Utah.
Ivan Irwin, Jr., Al B. Conant, Jr., Dallas, Tex., for plaintiff-appellee.
Harvey L. Pitt, Gen. Counsel, Washington, D. C., amicus curiae, for Securities & Exchange Comm.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WISDOM, GODBOLD and CLARK, Circuit Judges.

BY THE COURT:

1
By its judgment entered on June 26, 1979, --- U.S. ----, 99 S.Ct. 2710, 61 L.Ed.2d 464, the Supreme Court having reversed this cause and remanded it to this court for further proceedings in conformity with the opinion of the Supreme Court, the cause is hereby REMANDED to the United States District Court for the Northern District of Texas for further proceedings in conformity with the opinion of the Supreme Court.